DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 11, 13, 14, 16-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2014/0206796 to Jayaraman et al. (“Jayaraman”).
With regard to Claim 1-3, Jayaraman discloses a textile comprising natural fibers, such as natural down clusters, and short cut synthetic fibers.  See, e.g., Abstract, paragraph [0013], entire document.  Jayaraman discloses that the short cut synthetic fibers are opened and blended with the natural down clusters, wherein the synthetic amount of short cut synthetic fibers is 50% by weight.  Paragraph [0025].  Jayaraman teaches that the blend is homogenous.  Paragraph [0028].  Jayaraman does not specifically mention the property of specific gravity of the fiber material being within 45% of the specific gravity of the natural down clusters.  Nonetheless, it is reasonable to presume that such a property is inherent to the material disclosed by Jayaraman.  Support for the presumption is found because Jayaraman teaches that the fiber material can be the same material as claimed by Applicant, i.e. polyester, acrylic or polyolefin, paragraph [0023] and claim 9, and because Jayaraman teaches that the down cluster can be the same material as claimed by Applicant, i.e. natural down, down feathers, or down clusters.  Paragraph [0019].  It is reasonable to presume that similar materials possess similar properties.  M.P.E.P. 2144.09.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 5, Jayaraman shows that the natural down clusters have tiny hooks on the filaments to form a homogenous bond with the short cut synthetic fibers.  Figure 1.  With regard to Claims 6, 11, and 16, Jayaraman teaches that the blend achieves a high fill power, paragraph [0028], is used to fill a comforter or a pillow.  Paragraph [0011].  With regard to Claim 13, Jayaraman discloses that the short cut synthetic fibers have a predetermined cut length prior to being blended with the natural down clusters to achieve a homogenous blend.  Paragraphs [0011] and [0022].  With regard to Claim 14, Jayaraman discloses the synthetic amount of short cut synthetic fibers is 50% by weight.  Paragraph [0025].  With regard to Claims 17 and 18, Jayaraman teaches that the fiber material can polyester, acrylic or polyolefin.  Paragraph [0023] and claim 9.  With regard to Claim 22, Jayaraman shows that the natural down clusters have tiny hooks on the filaments to form a homogenous bond with the short cut synthetic fibers.  Figure 1.  

Claims 1-3, 5, 8, 9, 11, 13, 14, 17, 18, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2018/0216267 to Mason et al. (“Mason”).
With regard to Claim 1-3, Mason discloses a textile comprising a fiber mixture of 25% to 75% by weight synthetic fiber and 20% to 75% by weight down.  See, e.g., Abstract, entire document.  Mason teaches that the fiber mixture is homogenously mixed such that it has substantial uniformity.  Paragraph [0030].  Mason teaches that the synthetic fiber can comprise polyester, acrylic, or polyolefin.  Paragraph [0033].  Mason also teaches that the down is a natural down cluster.  Paragraph [0044].  Mason does not specifically mention the property of specific gravity of the fiber material being within 45% of the specific gravity of the natural down clusters.  Nonetheless, it is reasonable to presume that such a property is inherent to the material disclosed by Mason.  Support for the presumption is found because Mason teaches that the fiber material can be the same material as claimed by Applicant, i.e. polyester, acrylic or polyolefin, paragraph [0033], and because Mason teaches that the down cluster can be the same material as claimed by Applicant, i.e. natural down, down feathers, or down clusters.  Paragraphs [0044] and [0095].  It is reasonable to presume that similar materials possess similar properties.  M.P.E.P. 2144.09.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 5, Mason discloses that the down clusters have tiny hooks in the form of barbs.  Paragraph [0044] and Figure 1.  With regard to Claim 8, Mason teaches that goose down or duck down can be used.  Paragraph [0044].  With regard to Claim 9, Mason teaches using the down can include 10% feather by weight.  Paragraph [0095].  With regard to Claim 11, Mason teaches that the fibers are opened and homogenously mixed with the down and used as a filing, paragraph [0003], having a desired fill power.  Paragraph [0009].  With regard to Claim 13, Mason discloses providing the polymer fiber with a predetermined staple cut length.  Paragraph [0041].  With regard to Claim 14, Mason discloses the claimed ranges for down and fiber.  See, e.g., Examples.  With regard to Claims 17 and 18, Mason teaches that the synthetic fiber can comprise polyester, acrylic, or polyolefin.  Paragraph [0033].  With regard to Claim 20, Mason teaches that goose down or duck down can be used.  Paragraph [0044].  With regard to Claim 21, Mason teaches using the down can include 10% feather by weight.  Paragraph [0095].  With regard to Claim 22, Mason discloses that the down clusters have tiny hooks in the form of barbs.  Paragraph [0044] and Figure 1.  With regard to Claim 24, Mason discloses the fill power is higher than 500.  Paragraph [0043.

Claim Rejections - 35 USC § 103
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Jayaraman.
Mason does not specifically mention that the fill is used in a pillow or comforter.  Nonetheless, Jayaraman teaches that fill comprising synthetic fiber and down cluster can be used in a pillow or comforter.  Paragraph [0011].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fill material disclosed by Mason in a pillow or a comforter in order to suitably use the fill material, as shown to be known by Jayaraman.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of U.S. Patent Application Publication No. 2013/0025060 to Shull et al. (“Shull”).
Jayaraman does not specifically teach using recycled fibers for the synthetic fiber.  Shull is also related to pillow material.  See, e.g., Abstract, entire document.  Shull teaches that it is well known to fill a pillow with down and either virgin fiber or recycled fiber.  Paragraph [0003].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide recycled fiber as at least a portion of the synthetic fibers disclosed by Jayaraman in order to make use of recycled material, as shown to be known in the art by Shull.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Shull.
Mason does not specifically teach using recycled fibers for the synthetic fiber.  Shull is also related to pillow material.  See, e.g., Abstract, entire document.  Shull teaches that it is well known to fill a pillow with down and either virgin fiber or recycled fiber.  Paragraph [0003].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide recycled fiber as at least a portion of the synthetic fibers disclosed by Mason in order to make use of recycled material, as shown to be known in the art by Shull.

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of U.S. Patent Application Publication No. 2008/0193690 to Molina et al. (“Molina”).
Jayaraman does not specifically teach using goose down or the amount of feathers in the textile product.  Molina is also related to pillow material.  See, e.g., Abstract, entire document.  Molina teaches that down cluster material, Figure 3, is typically provided from goose and the amount of feathers present can vary from 10% to 70% by weight.  Paragraphs [0007], [0055], and [0056].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize goose down clusters and feathers in an amount of 10% to 70% in the fill material disclosed by Jayaraman in order to provide desired pillow properties that are dependent upon cost, as shown to be known in the art by Molina.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of U.S. Patent No. 4,987,180 to Ohata et al. (“Ohata”).
Jayaraman does not specifically teach the outer shell of the pillow is down proof.  Ohata is also related to pillow material.  See, e.g., Abstract, entire document.  Ohata teaches that down-proofness is a desirable trait for an outer shell of pillow material and can be provided through known methods.  Column 7, lines 32-54.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize a down proof outer shell as the outer shell material disclosed by Jayaraman in order to provide desired pillow properties, such as inhibition of leaked materials from the pillow, as shown to be known in the art by Ohata.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Ohata.
Mason does not specifically teach the outer shell of the pillow is down proof.  Ohata is also related to pillow material.  See, e.g., Abstract, entire document.  Ohata teaches that down-proofness is a desirable trait for an outer shell of pillow material and can be provided through known methods.  Column 7, lines 32-54.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize a down proof outer shell as the outer shell material disclosed by Mason in order to provide desired pillow properties, such as inhibition of leaked materials from the pillow, as shown to be known in the art by Ohata.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of U.S. Patent Application Publication No. 2014/0141179 to Pavlos et al. (“Pavlos”).
Jayaraman does not disclose the fill power of the material.  Pavlos is also related to pillow materials.  See, e.g., Abstract, entire document.  Pavlos teaches that fill power is a parameter that is an adjustable parameter and can vary the firmness of the pillow.  Paragraph [0009].  Pavlos teaches that a fill power greater than 500 is well known and easily achieved in the art.  Figure 8.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the pillow of Jayaraman with a fill power of at least 500 in order to provide a material with suitable firmness value for use as a pillow, as shown to be known by Pavlos.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789